This is an appeal upon transcript from an order overruling objections to the confirmation of a sale of real estate, sold upon an order of sale issued in a mortgage foreclosure proceeding, and the order confirming such sale. The transcript was filed with the clerk of this court on October 28, 1911, and the cause was thereafter set for submission and regularly submitted. The plaintiff in error has failed to file and serve briefs as required by rule 7 (38 Okla. vi, 137 P. ix) of this court, or to offer any excuse for not doing so.
The appeal will be taken as abandoned, and should be dismissed for want of prosecution, and the costs taxed against the plaintiff in error.
By the Court: It is so ordered.